ORDER
Steven C. Botts appeals his conviction of the Class A felony of sale of a controlled substance near schools, Section 195.214, RSMo 2000. He contends that the trial court abused its discretion in overruling his objection to the State’s cross-examination of a defense witness concerning her involvement in the creation of a pornographic videotape at the behest of the *524undercover officer who testified in the case.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. A written opinion reciting the detailed facts and restating the applicable principles of law would have no prec-edential or jurisprudential value. The parties, however, have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 30.25(b)